DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 16, and 18-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the claims require at least one of the following configurations: sequentially along a length of the inner tube, a zig-zag relative to a cross-sectional width of the inner tube, an angle relative to a cross-sectional width of the inner tube, an angle relative to a cross-sectional width of the inner tube, nested sequences of the cladders, stacked sequences of the bladders, and end-to-end linked bladders arranged in a zig-zag pattern forming an abrupt U-shaped cross-section.  However, independent claim 1 has been amended to require a specific inner tube arrangement comprising a lower portion and an upper portion (see Figures 13A and 
With respect to claim 16, the claims require the inclusion of ancillary bladders in gaps between the bladders and the tire carcass.  This language does not provide a clear and concise understanding of the claimed invention since the gaps are described as being present between successive bladders, as opposed to being between a bladder and a tire carcass.  This is particularly evident in Figures 11A and 11B, as well as Paragraphs 103+.  It is additionally noted that if the claims are amended to simply require the presence of ancillary bladders between successive bladders, it is suggested that said ancillary bladders are structurally distinguished from the additional bladders (for example, requiring the ancillary bladders to be connected to a bladder or a passageway between successive bladders and having a single connection point to successive bladders or said passageways).
Allowable Subject Matter
Claims 1-7, 10, 14, and 15 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        April 5, 2021